Cite as: 574 U. S. ____ (2014)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
   JEREMY CARROLL v. ANDREW CARMAN, ET UX.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

            No. 14–212.   Decided November 10, 2014


   PER CURIAM.
   On July 3, 2009, the Pennsylvania State Police Depart-
ment received a report that a man named Michael Zita
had stolen a car and two loaded handguns. The report
also said that Zita might have fled to the home of Andrew
and Karen Carman. The department sent Officers Jeremy
Carroll and Brian Roberts to the Carmans’ home to inves-
tigate. Neither officer had been to the home before. 749
F.3d 192, 195 (CA3 2014).
   The officers arrived in separate patrol cars around 2:30
p.m. The Carmans’ house sat on a corner lot—the front of
the house faced a main street while the left (as viewed
from the front) faced a side street. The officers initially
drove to the front of the house, but after discovering that
parking was not available there, turned right onto the side
street. As they did so, they saw several cars parked side-
by-side in a gravel parking area on the left side of the
Carmans’ property. The officers parked in the “first avail-
able spot,” at “the far rear of the property.” Ibid. (quoting
Tr. 70 (Apr. 8, 2013)).
   The officers exited their patrol cars. As they looked
toward the house, the officers saw a small structure (ei-
ther a carport or a shed) with its door open and a light on.
Id., at 71. Thinking someone might be inside, Officer
Carroll walked over, “poked [his] head” in, and said
“Pennsylvania State Police.” 749 F.3d, at 195 (quoting Tr.
71 (Apr. 8, 2013); alteration in original). No one was
there, however, so the officers continued walking toward
the house. As they approached, they saw a sliding glass
2                   CARROLL v. CARMAN

                         Per Curiam

door that opened onto a ground-level deck. Carroll
thought the sliding glass door “looked like a customary
entryway,” so he and Officer Roberts decided to knock on
it. 749 F.3d, at 195 (quoting Tr. 83 (Apr. 8, 2013)).
   As the officers stepped onto the deck, a man came out
of the house and “belligerent[ly] and aggressively ap-
proached” them. 749 F.3d, at 195. The officers identified
themselves, explained they were looking for Michael Zita,
and asked the man for his name. The man refused to
answer. Instead, he turned away from the officers and
appeared to reach for his waist. Id., at 195–196. Carroll
grabbed the man’s right arm to make sure he was not
reaching for a weapon. The man twisted away from Car-
roll, lost his balance, and fell into the yard. Id., at 196.
   At that point, a woman came out of the house and asked
what was happening. The officers again explained that
they were looking for Zita. The woman then identified
herself as Karen Carman, identified the man as her hus-
band, Andrew Carman, and told the officers that Zita was
not there. In response, the officers asked for permission to
search the house for Zita. Karen Carman consented, and
everyone went inside. Ibid.
   The officers searched the house, but did not find Zita.
They then left. The Carmans were not charged with any
crimes. Ibid.
   The Carmans later sued Officer Carroll in Federal
District Court under 42 U.S. C. §1983. Among other
things, they alleged that Carroll unlawfully entered their
property in violation of the Fourth Amendment when he
went into their backyard and onto their deck without a
warrant. 749 F.3d, at 196.
   At trial, Carroll argued that his entry was lawful under
the “knock and talk” exception to the warrant require-
ment. That exception, he contended, allows officers to
knock on someone’s door, so long as they stay “on those
portions of [the] property that the general public is al-
                  Cite as: 574 U. S. ____ (2014)            3

                           Per Curiam

lowed to go on.” Tr. 7 (Apr. 8, 2013). The Carmans re-
sponded that a normal visitor would have gone to their
front door, rather than into their backyard or onto their
deck. Thus, they argued, the “knock and talk” exception
did not apply.
  At the close of Carroll’s case in chief, the parties each
moved for judgment as a matter of law. The District Court
denied both motions, and sent the case to a jury. As rele-
vant here, the District Court instructed the jury that the
“knock and talk” exception “allows officers without a
warrant to knock on a resident’s door or otherwise ap-
proach the residence seeking to speak to the inhabitants,
just as any private citizen might.” Id., at 24 (Apr. 10,
2013). The District Court further explained that “officers
should restrict their movements to walkways, driveways,
porches and places where visitors could be expected to go.”
Ibid. The jury then returned a verdict for Carroll.
  The Carmans appealed, and the Court of Appeals for the
Third Circuit reversed in relevant part. The court held
that Officer Carroll violated the Fourth Amendment as a
matter of law because the “knock and talk” exception
“requires that police officers begin their encounter at the
front door, where they have an implied invitation to go.”
749 F.3d, at 199. The court also held that Carroll was not
entitled to qualified immunity because his actions violated
clearly established law. Ibid. The court therefore re-
versed the District Court and held that the Carmans were
entitled to judgment as a matter of law.
  Carroll petitioned for certiorari. We grant the petition
and reverse the Third Circuit’s determination that Carroll
was not entitled to qualified immunity.
  A government official sued under §1983 is entitled to
qualified immunity unless the official violated a statutory
or constitutional right that was clearly established at the
time of the challenged conduct. See Ashcroft v. al-Kidd,
563 U. S. ___, ___ (2011) (slip op., at 3). A right is clearly
4                    CARROLL v. CARMAN

                          Per Curiam

established only if its contours are sufficiently clear that
“a reasonable official would understand that what he is
doing violates that right.” Anderson v. Creighton, 483
U.S. 635, 640 (1987). In other words, “existing precedent
must have placed the statutory or constitutional question
beyond debate.” al-Kidd, 563 U. S., at ___ (slip op., at 9).
This doctrine “gives government officials breathing room
to make reasonable but mistaken judgments,” and “pro-
tects ‘all but the plainly incompetent or those who know-
ingly violate the law.’ ” Id., at ___ (slip op., at 12) (quoting
Malley v. Briggs, 475 U.S. 335, 341 (1986)).
   Here the Third Circuit cited only a single case to sup-
port its decision that Carroll was not entitled to qualified
immunity—Estate of Smith v. Marasco, 318 F.3d 497
(CA3 2003). Assuming for the sake of argument that a
controlling circuit precedent could constitute clearly estab-
lished federal law in these circumstances, see Reichle v.
Howards, 566 U. S. ___, ___ (2012) (slip op., at 7), Marasco
does not clearly establish that Carroll violated the Car-
mans’ Fourth Amendment rights.
   In Marasco, two police officers went to Robert Smith’s
house and knocked on the front door. When Smith did not
respond, the officers went into the backyard, and at least
one entered the garage. 318 F.3d, at 519. The court
acknowledged that the officers’ “entry into the curtilage
after not receiving an answer at the front door might be
reasonable.” Id., at 520. It held, however, that the Dis-
trict Court had not made the factual findings needed to
decide that issue. Id., at 521. For example, the Third
Circuit noted that the record “did not discuss the layout of
the property or the position of the officers on that prop-
erty,” and that “there [was] no indication of whether the
officers followed a path or other apparently open route
that would be suggestive of reasonableness.” Ibid. The
court therefore remanded the case for further proceedings.
   In concluding that Officer Carroll violated clearly estab-
                 Cite as: 574 U. S. ____ (2014)            5

                          Per Curiam

lished law in this case, the Third Circuit relied exclusively
on Marasco’s statement that “entry into the curtilage after
not receiving an answer at the front door might be reason-
able.” Id., at 520; see 749 F.3d, at 199 (quoting Marasco,
supra, at 520). In the court’s view, that statement clearly
established that a “knock and talk” must begin at the
front door. But that conclusion does not follow. Marasco
held that an unsuccessful “knock and talk” at the front
door does not automatically allow officers to go onto other
parts of the property. It did not hold, however, that
knocking on the front door is required before officers go
onto other parts of the property that are open to visitors.
Thus, Marasco simply did not answer the question whether
a “knock and talk” must begin at the front door when
visitors may also go to the back door. Indeed, the house at
issue seems not to have even had a back door, let alone
one that visitors could use. 318 F.3d, at 521.
   Moreover, Marasco expressly stated that “there [was] no
indication of whether the officers followed a path or other
apparently open route that would be suggestive of reason-
ableness.” Ibid. That makes Marasco wholly different
from this case, where the jury necessarily decided that
Carroll “restrict[ed] [his] movements to walkways, drive-
ways, porches and places where visitors could be expected
to go.” Tr. 24 (Apr. 10, 2013).
   To the extent that Marasco says anything about this
case, it arguably supports Carroll’s view. In Marasco, the
Third Circuit noted that “[o]fficers are allowed to knock on
a residence’s door or otherwise approach the residence
seeking to speak to the inhabitants just as any private
citizen may.” 318 F.3d, at 519. The court also said that,
“ ‘when the police come on to private property . . . and
restrict their movements to places visitors could be ex-
pected to go (e.g., walkways, driveways, porches), observa-
tions made from such vantage points are not covered by
the Fourth Amendment.’ ” Ibid. (quoting 1 W. LaFave,
6                       CARROLL v. CARMAN

                              Per Curiam

Search and Seizure §2.3(f ) (3d ed. 1996 and Supp. 2003)
(footnotes omitted)). Had Carroll read those statements
before going to the Carmans’ house, he may have concluded—
quite reasonably—that he was allowed to knock on any
door that was open to visitors.*
   The Third Circuit’s decision is even more perplexing in
comparison to the decisions of other federal and state
courts, which have rejected the rule the Third Circuit
adopted here. For example, in United States v. Titemore,
437 F.3d 251 (CA2 2006), a police officer approached a
house that had two doors. The first was a traditional door
that opened onto a driveway; the second was a sliding
glass door that opened onto a small porch. The officer
chose to knock on the latter. Id., at 253–254. On appeal,
the defendant argued that the officer had unlawfully
entered his property without a warrant in violation of the
Fourth Amendment. Id., at 255–256. But the Second
Circuit rejected that argument. As the court explained,
the sliding glass door was “a primary entrance visible to
and used by the public.” Id., at 259. Thus, “[b]ecause [the
officer] approached a principal entrance to the home using
a route that other visitors could be expected to take,” the
court held that he did not violate the Fourth Amendment.
Id., at 252.
   The Seventh Circuit’s decision in United States v.
James, 40 F.3d 850 (1994), vacated on other grounds, 516
U.S. 1022 (1995), provides another example. There, police
——————
  * In a footnote, the Court of Appeals “recognize[d] that there may be
some instances in which the front door is not the entrance used by
visitors,” but noted that “this is not one such instance.” 749 F.3d 192,
198, n. 6 (2014) (emphasis added). This footnote still reflects the Third
Circuit’s view that the “knock and talk” exception is available for only
one entrance to a dwelling, “which in most circumstances is the front
door.” Id., at 198. Cf. United States v. Perea-Rey, 680 F.3d 1179, 1188
(CA9 2012) (“Officers conducting a knock and talk . . . need not ap-
proach only a specific door if there are multiple doors accessible to the
public.”).
                 Cite as: 574 U. S. ____ (2014)           7

                          Per Curiam

officers approached a duplex with multiple entrances.
Bypassing the front door, the officers “used a paved walk-
way along the side of the duplex leading to the rear side
door.” 40 F.3d, at 862. On appeal, the defendant argued
that the officers violated his Fourth Amendment rights
when they went to the rear side door. The Seventh Circuit
rejected that argument, explaining that the rear side door
was “accessible to the general public” and “was commonly
used for entering the duplex from the nearby alley.” Ibid.
In situations “where the back door of a residence is readily
accessible to the general public,” the court held, “the
Fourth Amendment is not implicated when police officers
approach that door in the reasonable belief that it is a
principal means of access to the dwelling.” Ibid. See also,
e.g., United States v. Garcia, 997 F.2d 1273, 1279–1280
(CA9 1993) (“If the front and back of a residence are read-
ily accessible from a public place, like the driveway and
parking area here, the Fourth Amendment is not implicated
when officers go to the back door reasonably believing it
is used as a principal entrance to the dwelling”); State v.
Domicz, 188 N. J. 285, 302, 907 A.2d 395, 405 (2006)
(“when a law enforcement officer walks to a front or back
door for the purpose of making contact with a resident and
reasonably believes that the door is used by visitors, he is
not unconstitutionally trespassing on to the property”).
   We do not decide today whether those cases were cor-
rectly decided or whether a police officer may conduct a
“knock and talk” at any entrance that is open to visitors
rather than only the front door. “But whether or not the
constitutional rule applied by the court below was correct,
it was not ‘beyond debate.’ ” Stanton v. Sims, 571 U. S.
___, ___ (2013) (per curiam) (slip op., at 8) (quoting al-
Kidd, 563 U. S., at ___ (slip op., at 9)). The Third Circuit
therefore erred when it held that Carroll was not entitled
to qualified immunity.
   The petition for certiorari is granted. The judgment of
8                   CARROLL v. CARMAN

                         Per Curiam

the United States Court of Appeals for the Third Circuit is
reversed, and the case is remanded for further proceedings
consistent with this opinion.
                                           It is so ordered.